Order of disposition, Fam*227ily Court, Bronx Comity (Myrna Martinez-Perez, J.), entered on or about October 2, 1996, granting petitioner a two-year order of protection, upon a fact-finding determination that respondent had menaced petitioner with a gun and threatened to harm her children, unanimously affirmed, with costs.
Family Court’s inquiry respecting respondent’s mid-trial application to proceed pro se was a proper exercise of discretion given respondent’s failure to advise the court more clearly of his wish to represent himself (see, People v Rheubottom, 131 AD2d 790).
We have considered respondent’s remaining contention and find that it is unavailing. Concur — Lerner, P. J., Milonas, Ellerin, Rubin and Williams, JJ.